Citation Nr: 0809303	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-37 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection a back disability.

2.	Entitlement to an increased rating for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied service connection 
for a back disability and continued the rating for a right 
knee injury.  

Service connection for a back condition was previously denied 
in a December 1972 decision by the Board of Veterans Appeals 
(BVA).  Although the RO reopened the veteran's previously 
denied claim, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.	The claim for service connection for a back condition was 
previously denied in a December 1972 Board decision.

2.	The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
or raises a reasonable possibility of substantiating the 
claim.

3.	Since the date that the veteran filed his claim for an 
increased rating in November 2002, his right knee disability 
has been manifested by subjective complaints of recurrent 
pain, popping, swelling, giving way, and problems bearing 
weight.  Objective finding show flexion to 120 degrees, 
extension to 5 degrees, traumatic arthritis, and slight 
instability.  There is no clinical evidence of ankylosis, 
dislocation, recurrent subluxation, or locking.  

CONCLUSIONS OF LAW

1.	The December 1972 BVA decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.	New and material evidence has not been received to reopen 
a claim for service connection for a back condition.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.	The criteria for an increased rating for residuals of a 
right knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCS) 
5010, 5256, 5257, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002 and 
February 2003; and rating decisions in January and March 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the 
adjudication in the October 2003 statement of the case.  The 
veteran received additional notice in November 2006.  
However, the issuance of a supplemental statement of the case 
is not required because no evidence has been added to the 
claims file subsequent to the October 2003 statement of the 
case.  38 C.F.R. §§ 19.31, 19.37 (2007).

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006), regarding notice requirements for 
claims to reopen final decisions.  However, based on the 
notice already provided to the veteran cited above, which 
addresses both the requirements for reopening the claim for 
service connection for bilateral hearing loss as well as the 
evidence required for the underlying claim for service 
connection, further amended notice was unnecessary.  The 
Board observes that the veteran and his representative have 
made no showing or allegation that the content of the notice 
resulted in any prejudice to the veteran.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law. 

New and Material Evidence

Service connection for a back condition was previously denied 
in a December 1972 Board decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier; or a final Board decision.  
The December 1972 Board decision is final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  

Under the applicable law, the claim for entitlement to 
service connection for a back condition may only be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's medical service records, 
his own statements that he injured his back during football 
practice, two doctors' affidavits dated March 1972 and 
September 1972, three letters from private physicians, and 
two lay statements.  Although the evidence showed that the 
veteran had a back condition that required surgery in 1969, 
it did not show that the injury was incurred in or aggravated 
by service.  Thus, service connection was denied.  

The veteran applied to reopen his claim for service 
connection for a back injury in November 2002.  The Board, 
however, has not received any evidence that relates to an 
unestablished fact necessary to substantiate the claim.  In 
support of his application to reopen the claim, the veteran 
submitted letters from a private physician dated from 
September 1995 to February 1997, VA treatment records from 
April 2002 to September 2002, a VA examination report from 
January 2003, and treatment records from a private clinic 
from September 1995 to April 2003.  Other evidence includes 
the veteran's statements that his current back problems are 
the result of an injury he incurred in 1954 during a football 
game.  While the additionally submitted medical records 
demonstrate that the veteran has a history of back problems, 
they do not show that his back condition was incurred in or 
aggravated by his active service.  Accordingly, they are 
largely cumulative of evidence already of record and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim. 

The statements submitted by the veteran also do not provide a 
basis to reopen the claim.  As a layperson without ostensible 
medical expertise, the veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While he can attest to his symptoms (including worsening of 
symptoms), he lacks the medical competence to opine about the 
cause of his back condition.  Additionally, the new 
statements are cumulative of those considered at the time of 
the last final decision on this issue.  Although the veteran 
now also alleges that the back condition is the result of his 
service-connected knee disability, he has submitted no 
competent medical evidence to support that contention.  
Therefore, that mere contention, without supportive competent 
evidence is not material because it is outside the scope of 
the veteran's competency to provide evidence.

Although the veteran has submitted new evidence that was not 
before the Board in December 1972, the Board finds that the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  In light 
of the evidence, it is the determination of the Board that 
new and material evidence has not been submitted. Thus, the 
claim for service connection for a back condition is not 
reopened and the benefits sought on appeal remain denied.

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, are applicable 
only in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected. 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 
5010, Note 1.

The veteran's residuals of a right knee injury have been 
rated 20 percent disabling under DC 5257, with an additional 
10 percent disability rating under DC 5010 for traumatic 
arthritis of the right knee.  Diagnostic Code 5257 provides 
ratings for other impairment of the knee that includes 
recurrent subluxation or lateral instability.  Slight 
recurrent subluxation or lateral instability of the knee is 
rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent 
disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling.  38 
C.F.R. § 4.71a.  Separate disability ratings are possible for 
arthritis with limitation of motion under Diagnostic Codes 
5003 and instability of a knee under Diagnostic Code 5257.  
When x-ray findings of arthritis are present and a veteran's 
knee disability is compensably rated under Diagnostic Code 
5257, the veteran may be entitled to a separate compensable 
rating under Diagnostic Code 5003 if the arthritis warrants a 
compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

In addition, where a compensable rating is warranted for both 
limitation of flexion and limitation of extension under 
diagnostic coes 5260 and 5261, both ratings may be assigned.  
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

The veteran underwent a VA examination in July 2002 wherein 
he reported that his knee was worsening with the passage of 
time.  He stated that he had recurrent knee pain, swelling, 
episodes of popping, and problems bearing weight, going up 
and down stairs, and squatting.  He also asserted that he 
used a cane intermittently and took prescription medication 
for his knee.  

On physical examination the veteran moved with a minimal limp 
on the right knee.  He had a well healed surgical scar over 
the medial aspect of the knee.  The veteran had 0 to 120 
degrees range of motion and no pain on range of motion.  No 
swelling of the knee was noted but there was tenderness to 
palpation over the medial femoral condyle.  Lachman's and 
anterior drawer signs were negative.  He had a 1 to 2 + 
medial opening to valgus stress.  McMurray's testing was 
negative.  The veteran could only do a partial squat due to 
complaints of pain.  The veteran was diagnosed with residual 
of an old service connected postoperative right knee injury 
and mild medial collateral ligament insufficiency.

The veteran underwent a second VA examination in January 
2003.  He reported having slight giving way in his right knee 
along with some swelling.  He did not use a cane or brace.  
On examination, the knee lacked 5 degrees on terminal 
extension and had 125 degrees of extension.  There was pain 
on motion although there was no definite swelling.  The 
veteran had tenderness over the medial joint line and 
demonstrated guarding.  There was a slight medial laxity to a 
valgus stress.  Lachman's was negative.  No focal strength 
deficits were noted and sensation to light touch was intact 
on neurological evaluation of the lower extremities.  The 
veteran was diagnosed with a postoperative service connected 
right knee condition.    

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  The medical evidence here shows that the veteran has 
slight medial laxity in his right knee.  He does not use a 
cane or brace.  While the Board is sympathetic to the 
veteran's complaints, it nonetheless finds that his right 
knee impairment does not qualify as severe recurrent 
instability.  None of the evidence of record tends to 
indicate that the veteran has severe recurrent instability of 
the knee whch would warrant a higher rating.  Therefore, the 
Board finds that he is not entitled to a rating higher than 
20 percent under DC 5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a 0 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
0 percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

In July 2002 the veteran had 0 to 120 degree range of motion.  
Similarly, in January 2003, he lacked 5 degrees on terminal 
extension and had 125 degrees of flexion.  Therefore, he does 
not warrant a compensable rating under either DC 5260 or DC 
5261. 

The veteran had already been assigned a separate 10 percent 
rating for traumatic arthritis of the right knee under DC 
5010.  Since the record does not contain x-ray evidence of 
arthritis involving two or more major joints or involving two 
or more minor joint groups, the Board finds that the veteran 
is not entitled to a higher rating for degenerative arthritis 
under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  Therefore, the 
Board finds that a rating higher than the current assigned 10 
percent for traumatic arthritis is not warranted.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  While the veteran's VA records and 
VA examinations show that he complained of pain,  swelling, 
episodes of popping, problems bearing weight, and giving way, 
clinical findings were negative for any limitation of 
movement by pain, fatigue, weakness, or lack of endurance.  
Additionally, no functional impairment of standing or walking 
was found.  The Board has considered the statements from the 
veteran that his knee condition is getting worse, however, 
there is no evidence which suggests, that, on repetitive use, 
the right knee would be restricted by pain or other factors 
to a compensable level such that separate compensable ratings 
could be assigned.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the left 
knee is limited in motion to 15 degrees extension or 30 
degrees flexion.  Therefore, the Board finds that the 
requirements for an increased rating are not met.   38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the weight of the credible evidence 
demonstrates that the veteran's residuals of a right knee 
injury warrant no more than the current 20 percent rating 
pursuant to DC 5257 and 10 percent rating pursuant to DC 
5010.  As the preponderance of the evidence is against the 
claim for an increased rating during the period under 
consideration, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a back condition remains denied 
because new and material evidence has not been received to 
reopen the claim.

An increased rating for residuals of a right knee injury is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


